Citation Nr: 0415547	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-02 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.     

In a February 2002 rating decision, the RO granted service 
connection and assigned an initial 30 percent evaluation for 
PTSD, effective February 26, 1999.  The veteran filed a 
notice of disagreement (NOD) with the February 2002 rating 
decision in December 2002, and a statement of the case (SOC) 
was issued in January 2003.  The veteran filed a substantive 
appeal in February 2003.  

In November 2003, less than 90 days after the RO's August 28, 
2003 notification that the RO had certified the appeal to the 
Board, the veteran submitted to the Board a personal 
statement, and a copy of a Form DD-215 (Correction to DD-214) 
that he had recently obtained.  The Board accepts the 
evidence for inclusion in the record.  See 38 C.F.R. 
20.1304(a) (2003).  

As the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has recharacterized the issue on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

The Board's decision granting an initial 50 percent 
evaluation for PTSD, from February 26, 1999, is set forth 
below.  The question of the veteran's entitlement to an 
evaluation in excess of 50 percent for PTSD at any stage 
since the effective date of the grant of service connection 
is addressed in the remand following the decision; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.  
 




FINDING OF FACT

The only comprehensive examination conducted in connection 
with the claim on appeal was in January 2002, during which 
the veteran demonstrated symptoms of a constricted affect, 
speech that was markedly lacking in spontaneity, impaired 
impulse control, depressed mood as well as signs of frequent 
anger and irritability, a diminished degree of pleasure from 
daily activities, social isolation, emotional detachment and 
estrangement from others, recurrent nightmares, flashbacks, 
and an exaggerated startle response.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 50 percent evaluation for PTSD, from February 
26, 1999, have been met.  38 U.S.C.A.           §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal to the extent decided herein 
(granting, on the evidence currently of record, an initial 
50 percent evaluation for PTSD) have been accomplished.   

II.	Background

The veteran served on active duty in the Marine Corps from 
March 1966 to February 1969.     

The veteran filed his initial claim for service connection 
for PTSD in February 1999.

VA records from the Syracuse Vet Center from February 1999 to 
April 1999 document that a VA Readjustment Counseling 
Therapist assessed the veteran as having PTSD, and that this 
therapist counseled the veteran with respect to symptoms of 
PTSD, and to other current, unrelated stressful life events.  
A record from April 1999 in particular notes that the veteran 
at this time had decided not to seek further treatment, and 
that as a result he was postponing indefinitely the 
counseling sessions. 

In a November 2001 letter to the RO, this VA therapist again 
noted his assessment of PTSD, and indicated that he had 
previously treated the veteran on at least ten occasions from 
1993 to 1994.  

On VA examination in January 2002, the veteran underwent a 
social survey in which he discussed with the examiner some of 
his symptoms, to include flashbacks, nightmares, and social 
avoidance. 

On VA examination again in January 2002, on this occasion by 
a VA psychiatrist, the veteran reported that he was 
unemployed due to a stroke, and he claimed to have given up 
most of his hobbies and interests due to PTSD.  The veteran 
also reported symptoms of nightmares, flashbacks, severe 
social anxiety, social isolation, and hypervigilance.  The 
veteran further indicated that his symptoms had become more 
severe following his retirement in 1999 and the events of 
September 2001.  On mental status examination, the veteran 
had a constricted affect and indications of psychic numbing, 
speech that was markedly lacking in spontaneity, although 
otherwise it was relevant and coherent, impaired impulse 
control, depressed mood as well as signs of frequent anger 
and irritability, a diminished degree of pleasure from daily 
activities, social isolation, emotional detachment and 
estrangement from others, and borderline antisocial 
tendencies.  The veteran additionally had recurrent 
nightmares, flashbacks, and an exaggerated startle response.  
The examiner overall noted that the veteran demonstrated a 
moderate degree of social and occupational impairment, and 
noted in this respect the veteran's own recollection that at 
the veteran's place of employment until 1999, his co-workers 
needed to make allowances for his PTSD symptoms that often 
manifested in the workplace.  The examiner also noted that 
the veteran's thought processes were rational and goal-
directed, that he did well on simple tasks of short term 
memory and concentration, that there was no evidence of 
suicidal or homicidal ideation, and that the veteran's 
overall insight and judgment were fair.  The examiner 
diagnosed the veteran with PTSD, moderate and chronic, and 
assigned a Global Functioning Assessment (GAF) score of 55.  
With respect to the assigned GAF, the examiner indicated that 
this score corresponded to the veteran's ability to maintain 
himself independently in his community and to carry out 
activities of daily living, but was also indicative of his 
moderate impairment in occupational functioning. 

In its February 2002 rating decision, the RO granted service 
connection and assigned an initial 30 percent evaluation for 
PTSD, effective February 26, 1999.  

Additional treatment records from the Syracuse Vet Center 
dated from February 2002 to December 2002 document the 
veteran's ongoing counseling sessions with respect to his 
PTSD, and also in response to other stressful life events.  

In September 2002, the veteran's therapist from the Syracuse 
Vet Center submitted to the RO a letter in which he 
characterized the veteran's condition as severe PTSD, with a 
GAF of 40.  The therapist did not specifically discuss the 
symptoms that the veteran demonstrated at that time.

In December 2002, the veteran filed a NOD with respect to the 
February 2002 RO decision that assigned an initial 30 percent 
evaluation for his PTSD.

Also in December 2002, the veteran underwent a psychiatric 
assessment at the VA Medical Center (VAMC) in Syracuse, New 
York.  The veteran reported at this assessment that he 
remained unemployed because of medical problems, and that he 
continued to experience a variety of symptoms related to PTSD 
to include flashbacks, sleep disturbances, and an exaggerated 
startle response.  The veteran also indicated that his energy 
level was fine, and when questioned about his mood, he 
responded that it was "okay."  The VA psychiatrist 
conducting this assessment indicated a provisional diagnosis 
of PTSD, with an assigned GAF of 45.  

In his February 2003 substantive appeal, the veteran 
contended that he was entitled to a higher evaluation in part 
because of the GAF scores of 40 assigned in September 2002 by 
a therapist from the Syracuse Vet Center, and of 45 assigned 
in December 2002 by a VA psychiatrist at the Syracuse VAMC.  
The veteran asserted that these GAF scores indicated that he 
was unable to work as a result of his PTSD.  
 
In his November 2003 letter to the Board, the veteran stated 
that his symptoms of PTSD have become aggravated in recent 
years as a result of his following television reports and 
other media accounts of recent events pertaining to national 
security and the military.
 
III.	Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;    
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD is rated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
that code, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.
  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

Considering the evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt, 
the Board finds that, since the effective date of the grant 
of service connection, the overall severity of the veteran's 
psychiatric impairment has been consistent with the criteria 
for the 50 percent rating-that is, his symptoms are 
indicative of occupational and social impairment with reduced 
reliability and productivity.  

The Board notes that the January 2002 VA psychiatric 
examination is the first detailed assessment of the veteran's 
psychiatric symptomatology and overall condition.  At that 
time, the examiner noted symptoms such as constricted affect 
and psychic numbing, speech that was markedly lacking in 
spontaneity, impaired impulse control, depressed mood as well 
as signs of frequent anger and irritability, a diminished 
degree of pleasure from daily activities, social anxiety and 
isolation, emotional detachment and estrangement from others, 
and borderline antisocial tendencies.  The veteran also 
reported recurrent nightmares, flashbacks, and an exaggerated 
startle response.  Subsequent VA outpatient treatment and 
counseling records document a continuation of many of the 
veteran's PTSD related symptoms.  The veteran's overall 
symptoms suggest occupational and social impairment with 
reduced reliability and productivity.  Moreover, as there is 
no evidence prior to the January 2002 examination upon which 
to fully evaluate the veteran's disability, it possible that 
the veteran experienced the same level of impairment since 
the February 26, 1999 effective date of the grant of service 
connection.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

The Board notes that January 2002 examiner assessed the 
veteran's PTSD as "moderate", and assigned a GAF of 55 
(which, per the  4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), is indicative of moderate symptoms (i.e., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers); these symptoms are suggestive of disability 
contemplated by the initial 30 percent rating the RO assigned 
in this case.  However, the Board points out that a GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
As indicated above, in this case, the actual symptoms 
reported and/or shown are suggestive of the level of 
impairment contemplated in the next higher, 50 percent, 
evaluation for psychiatric disability.  

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor on the questions of 
both the severity of the veteran's psychiatric disability, 
and the date of the upon which the veteran became so 
impaired, the Board finds that, since the February 26, 1999 
effective date of the grant of service connection, the 
veteran's PTSD has met the criteria for an initial 50 percent 
evaluation.  


ORDER

An initial 50 percent evaluation for service-connected PTSD, 
from February 26, 1999, is granted.



REMAND

Although the Board has awarded an initial 50 percent rating 
herein, the veteran has not specifically limited his appeal 
to a request for an initial 50 percent evaluation.  Moreover, 
as a higher evaluation is available for this disability, and 
the veteran is presumed to seek the maximum available 
benefit, a claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board also finds that specific 
development of the claim for higher evaluation is warranted.  

Initially, the Board notes that the claims file includes 
evidence that the veteran's PTSD may have increased in 
severity since January 2002 examination.  In September 2002, 
the veteran's therapist at the Syracuse Vet Center assigned a 
GAF of 40, and a VA psychiatrist that examined the veteran at 
the Syracuse VAMC in December 2002 assigned a GAF of 45.  
According to the DSM-IV, a GAF score between 31 and 40 
suggests some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 suggests that psychiatric 
disability is manifested by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  These 
GAFs accordingly suggest that the veteran may have 
experienced more severe symptoms than those that have yet 
been documented. 

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claim 
for a higher evaluation.  See 38 U.S.C.A. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain any outstanding records in connection 
with Social Security Administration (SSA) benefits that the 
veteran may be receiving.  The veteran during the January 
2002 VA examination reported that he was currently receiving 
SSA disability benefits, however, no corresponding records 
have been associated with the claims file.  When VA is put on 
notice of the existence of SSA records, as here, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, all 
relevant SSA records (to include the decision and all 
supporting medical records) should be obtained and associated 
with the claims file.  In requesting SSA records, the RO must 
follow the procedures of 38 C.F.R. § 3.159(c) (2003) as 
regards requests for records from Federal facilities.

It is also imperative that the RO obtain and associate with 
the claims file all outstanding VA medical records.  The 
claims file currently includes records from the Syracuse VAMC 
dated from September 1999 to December 2002, and from the 
Syracuse Vet Center dated from February 1999 to April 1999, 
and from February 2002 to December 2002.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Syracuse VAMC and the 
Syracuse Vet Center since December 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159(c)(2) (2003) as 
regards requesting records from Federal facilities.  

Finally, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  In 
adjudicating this claim, RO must specifically document its 
consideration of "staged rating" (assignment of separate 
ratings for different time periods based on the facts found) 
pursuant to Fenderson, cited to above.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA the 
records pertinent to any claim filed by 
the veteran for SSA disability benefits 
as well as the medical records relied 
upon concerning that claim.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.	The RO should obtain from the Syracuse 
VAMC and the Syracuse Vet Center all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD since December 2002.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).    

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
another VA examination for evaluation of 
his PTSD.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  

In providing an assessment of the 
severity of the veteran's PTSD, the 
examiner should specifically address 
whether there has been an increase in the 
severity of the veteran's PTSD since 
January 2002, and, if so, the approximate 
date that such increase in severity 
occurred.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should address whether an evaluation 
for PTSD in excess of 50 percent is 
warranted at any stage since the 
effective date of the grant of service 
connection.  The RO must specifically 
document its consideration of "staged 
rating," pursuant to the Fenderson 
decision (cited to above).  

10.	 Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC (to include clear 
reasons and bases for its determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



